Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 07/01/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-17 have been considered and examined.  No claims has/have been canceled.

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations A light emitting device comprising: wherein the first semiconductor laser element, the wavelength converting member and the second semiconductor laser element are arranged in order in a first direction in the top view, an outermost periphery of the wavelength converting member is inward of an outermost periphery of the plurality of semiconductor laser elements in the first direction in the top view are not disclosed. 
The closest prior art are Nishimura et al. (US Pub. 2014/0153238) and Shimizu et al. (US Pub. 2013/0329397). While Nishimura discloses a light emitting device (Fig. 1B; 210 luminaire) comprising: a plurality of elements (20 light emitting elements) comprising at least a first element and a second element (see drawing); a base (10 alumina substrate insulative) on which the plurality of elements  (20) are disposed, and the base (10) dissipating heat (10 alumina is heat dissipative) from the plurality of the elements (20);  and Shimizu teaches laser elements (Fig. 10 and 12; 11 laser diodes); a wavelength converting member (13 ceramic phosphor) separated from (Fig. 10 and 12) the plurality of laser elements (11); laser element (11). Neither Nishimura nor Shimizu disclose or suggest in summary wherein the first semiconductor laser element, the wavelength converting member and the second semiconductor laser element are arranged in order in a first direction in the top view, an outermost periphery of the wavelength converting member is inward of an outermost periphery of the plurality of semiconductor laser elements in the first direction in the top view.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/
Examiner, Art Unit 2875             

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875